Exhibit 10.1

 

This AMENDMENT NO. 1 (this “Amendment”) is entered into on December    , 2015
(the “Effective Date of this Amendment”) between CTC Media, Inc., a corporation
organized and existing under the law of the State of Delaware (the “Seller”),
and UTV-Management LLC, a company organized and existing under the law of the
Russian Federation (the “Purchaser”, and together with the Seller, the
“Parties”), and amends the Framework Agreement between the Parties dated
September 24, 2015 (as amended, the “Framework Agreement”) .

 

R E C I T A L S

 

WHEREAS, the Seller and the Purchaser are party to the Framework Agreement; and

 

WHEREAS, the Parties desire to amend the Framework Agreement as hereinafter set
forth;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and
undertakings herein provided, the Parties hereby agree as follows:

 

1.                                      DEFINED TERMS; INTERPRETATION

 

1.1                               In this Amendment, unless the contrary
intention appears, a reference to a section is a reference to a section of this
Amendment.

 

1.2                               The headings in this Amendment do not affect
its interpretation.

 

1.3                               For purposes of this Amendment, unless
otherwise defined herein, capitalized terms used but not otherwise defined
herein shall have the meanings set forth in Section 1.01 of the Framework
Agreement.

 

1.4                               The rules of interpretation set forth in
Section 1.02 of the Framework Agreement shall apply mutatis mutandis to this
Amendment as fully as if expressly set forth herein.

 

2.                                      AMENDMENT

 

2.1                               The amendments set out in section 2.2 shall be
effective from the Effective Date of this Amendment.

 

2.2                               The Parties hereby agree that the Framework
Agreement will be amended as follows:

 

Management Incentive Plan:

 

(i)                                     The following new definitions shall be
inserted in Section 1.01 in the correct alphabetical order:

 

“Key Managers” means the key managers of the Target and/or other Acquired
Companies listed at Part A of Schedule 6.12.

 

“Management Retention Agreements” means the management retention agreements of
the Target and/or other Acquired Companies providing for the potential payment
of bonuses to the Key Managers in connection with their continued employment
with the Target and/or other Acquired Companies and the achievement of key
performance indicators in 2016, pursuant to the terms thereof, in the maximum
amounts set out opposite the name of each Key

 

1

--------------------------------------------------------------------------------


 

Manager in Part A of Schedule 6.12, in each case on the terms and conditions of
a bonus agreement with such Key Manager, a form of which is set out in Part B of
Schedule 6.12.

 

“MIP Bank Account” means the account of JSC “CTC Network” with JSC “VTB Bank”,
account number ending 0101.

 

“2016 MIP Funding” means the USD cash amount of USD4,000,000 (four million
U.S.dollars).

 

(ii)                                 Section 3.18(c) shall be amended by
deleting the word “Neither” at the beginning of such Section and replacing it
with the words “Other than pursuant to the Management Retention Agreements,
neither”.

 

(iii)                              Section 3.19(e) shall be amended by inserting
the words “Other than in respect of the Management Retention Agreements,” at the
beginning of such Section before the words “Schedule 3.19(e) to the Disclosure
Schedule”.

 

(iv)                             Section 3.19(f) shall be amended by inserting
the words “Other than in respect of the Management Retention Agreements,” at the
beginning of such Section before the words “Schedule 3.19(f) to the Disclosure
Schedule”.

 

(v)                                Subclause (A) of Section 6.01(f)(v) shall be
amended by inserting the words “and other than pursuant to the Management
Retention Agreements,” after the words “other than in the Ordinary Course of
Business”.

 

(vi)                             A new Section 6.12 to the Framework Agreement
shall be inserted in Article VI (Covenants) as follows:

 

“SECTION 6.12.   MIP Obligations.

 

Seller and Purchaser each acknowledges and agrees that the Target and/or other
Acquired Companies have continuing obligations under the Management Retention
Agreements to pay bonuses in the aggregate amount of up to the 2016 MIP Funding
to the Key Managers in 2016 in accordance with terms thereof. At Closing, Seller
shall ensure the 2016 MIP Funding is on deposit at the MIP Bank Account for such
purpose in freely available funds, and shall indemnify Purchaser on a
dollar-for-dollar basis for any shortfall.  Such deposit shall not comprise Cash
Reserve. Provided the 2016 MIP Funding is on deposit on the MIP Bank Account at
Closing, following the Closing Purchaser shall procure that the relevant
Acquired Companies shall discharge their obligations under the Management
Retention Agreements.  Purchaser undertakes not to use the deposit comprising
the 2016 MIP Funding as at Closing for any purpose other than allowing the
relevant Acquired Companies to discharge their payment obligations under the
Management Retention Agreements in accordance with their terms (until such
obligations are discharged in full). Such payment obligations may be settled in
Roubles at the exchange rate set by the Central Bank of the Russian Federation
on the date two business days prior to the payment date, net of conversion costs
and net of any applicable taxes.  Seller and Purchaser each further acknowledges
and agrees that any cash balance remaining in the MIP Bank Account upon the due
discharge of the payment obligations

 

2

--------------------------------------------------------------------------------


 

under the Management Retention Agreements by each relevant Acquired Company
shall be retained by the relevant Acquired Company and be non-refundable to
Seller under all circumstances and Seller shall not be entitled to be reimbursed
or indemnified for the amount of such remaining cash.”

 

(vii)                          Part A of Schedule 6.01(f) to the Framework
Agreement shall be deemed amended by reducing the amount of the Permitted
Dividends payable by the Target to the Seller by the amount of the 2016 MIP
Funding (or its Rouble equivalent); and any reference to the Permitted Dividends
in the Framework Agreement shall be to the Permitted Dividends as so reduced.

 

(viii)                       A new Schedule 6.12 to the Framework Agreement
shall be inserted after Schedule 6.01(f) in the form of Exhibit 1 to this
Amendment.

 

Transition Services:

 

(ix)                             Section 6.10(c) shall be amended by deleting
such Section in its entirety and replacing it with the following:

 

“(c)                            Following Closing:

 

(i)  Purchaser shall furnish to Seller such information and assistance
concerning the Target and other Acquired Companies as Seller may reasonably
request from time to time in connection with the Seller’s reporting obligations
under the Exchange Act and the rules and regulations promulgated thereunder, the
preparation of the Seller’s financial statements and the preparation of any
required filings in respect of Tax, and shall otherwise reasonably assist and
cooperate with Seller in the preparation of such reporting, accounting and Tax
matters.  The information relating to the Target and other Acquired Companies at
the time supplied by Purchaser to Seller for inclusion in any report to be filed
by Seller with the SEC shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(ii)  In furtherance of the covenant set out in Section 6.10(c)(i), Purchaser
agrees, upon reasonable request by Seller, to assign sufficient resources and
qualified tax, accounting and reporting personnel of the Target (“Filing
Personnel”) (and Purchaser may otherwise engage personnel of third-party service
providers) as are reasonably required to assist Seller with the preparation of
Seller’s filings under the Exchange Act and the rules and regulations
promulgated thereunder, the Seller’s financial statements and any required
filings in respect of Tax (collectively, the “Filing Assistance”).

 

(iii)  Purchaser agrees that the Filing Assistance shall be provided in good
faith, in accordance with Applicable Law and in a manner generally consistent
with the historical provision of such services and with the same standard of
care as historically provided.

 

(iv)  Other than as set out in Section 6.10(c)(iii), Purchaser makes no
representations and warranties of any kind, implied or expressed, with respect
to

 

3

--------------------------------------------------------------------------------


 

the Filing Assistance. Seller acknowledges and agrees that this
Section 6.10(c) does not create a fiduciary relationship, partnership, joint
venture or relationships of trust or agency between Seller and Purchaser and
that the Filing Assistance is provided by Purchaser as an independent
contractor.

 

(v)  For such time as any employees of the Target are providing the Filing
Assistance to Seller pursuant to this Section 6.10(c):

 

(A)  the Filing Personnel will remain employees of the Target and/or other
Acquired Companies and shall not be deemed to be employees of Seller for any
purpose;

 

(B)  Purchaser shall be solely responsible for the payment and provision of all
wages, bonuses and commissions, employee benefits, including severance and
worker’s compensation, and the withholding and payment of applicable Taxes
relating to such employment of the Filing Personnel and/or the payment of
third-party service providers;

 

(C)  As consideration for the provision of the Filing Assistance, Seller shall
pay to Purchaser an amount equal to the aggregate compensation and benefits
costs of each member of the Filing Personnel in respect of time spent in
rendering the Filing Assistance on a per diem basis plus an amount equal to the
amounts paid to any third-party service providers.  Purchaser shall provide
Seller with monthly invoices (“Invoices”), which shall set forth in reasonable
detail, with such supporting documentation as Seller may reasonably request, the
amounts payable in respect of the services rendered by the Filing Personnel
during such month.  Seller shall make payment to Target or another Acquired
Company (as directed by Purchaser) within fifteen (15) days after the date of
receipt of an Invoice.  If Purchaser estimates that the amount payable hereunder
is any one month would exceed $10,000, then Purchaser may require payment in
advance.

 

(D)  In the event of an Invoice dispute, Seller shall deliver a written
statement to Purchaser no later than ten (10) days prior to the date a payment
is due on the disputed Invoice listing all disputed items and providing a
reasonably detailed description of each disputed item. Amounts not so disputed
shall be deemed accepted and shall be paid, notwithstanding disputes on other
items, within the period set forth in sub-Section (C) above.  The Parties shall
seek to resolve all such disputes expeditiously and in good faith.

 

(E)  Each of the Parties hereby acknowledges that it shall have no right under
this Section 6.10(c) to offset any amounts owed (or to become due and owing) to
the other Party, whether under this Agreement or otherwise, against any other
amount owed (or to become due and owing) to it by the other Party.

 

(vi)  The arrangements contemplated by this paragraph (c) shall terminate on
December 31, 2016, unless the Parties otherwise agree.”

 

4

--------------------------------------------------------------------------------


 

5% Resolution

 

(x)                                The definition of “5% Resolution” provided in
Section 1.01 of the Framework Agreement shall be amended by deleting such
definition in its entirety and replacing it with the following:

 

““5% Resolution” means the written resolution of Seller and Purchaser as
participants of Target (i) to increase the charter capital of Target through the
contribution by the Purchaser (or its Affiliate, as designated by Purchaser) in
the form of a Russian-law-governed promissory note whereby the Purchaser (or
such Affiliate) shall acquire Participation Interests with the result that
(immediately upon such issuance) the Purchaser (singly, or together with such
Affiliate) holds 80% of the total participation interests of the Target and
(ii) to approve the pledge of the Sale Participation Interests by Purchaser in
favour of Purchaser’s creditor, substantially in the form set out in Schedule
1.01(h).”

 

(xi)                             Schedule 1.01(h) to the Framework Agreement
shall be amended by deleting such Schedule in its entirety and replacing it with
the form document set out in Exhibit 2 to this Amendment.

 

Target’s New Charter

 

(xii)                          Schedule 7.02(h) to the Framework Agreement shall
be amended by deleting such Schedule in its entirety and replacing it with the
form document set out in Exhibit 3 to this Amendment.

 

3.                                      MISCELLANEOUS

 

3.1                               Generally.  The provisions of Article X
(Miscellaneous) of the Framework Agreement shall apply mutatis mutandis to this
Amendment as fully as if expressly set forth herein.

 

3.2                               Governing Law.  The validity, construction,
interpretation, and effect of this Amendment and all actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Amendment shall be governed by, and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

3.3                               Integration.  The Framework Agreement, as
amended by this Amendment, and the other Transaction Documents constitute the
entire agreement between the Parties with respect to the matters contained
herein and therein and all prior contracts or arrangements between them with
respect to such matters are superseded.  Any oral or written representation,
warranty, course of dealing or trade usage not contained or referenced herein or
therein will not be binding on the Parties.

 

3.4                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall be an original but all of
which, taken together, shall constitute only one legal instrument.

 

3.5                               References to the Framework Agreement.  On and
after the Effective Date of this Amendment, each reference in the Framework
Agreement to “this Agreement”,

 

5

--------------------------------------------------------------------------------


 

“hereunder”, “hereof” or words of like import referring to the Framework
Agreement shall mean and be a reference to the Framework Agreement as amended by
this Amendment.

 

3.6                               Effect of this Amendment.  Except as otherwise
expressly provided in this Amendment (which shall be read as one with the
Framework Agreement as if fully set forth herein):

 

(a)                                 this Amendment shall not operate as a waiver
of any right, power or remedy of any Party, nor constitute a waiver of any
provision of the Framework Agreement and Purchaser shall reserve any and all
rights pursuant to Section 6.01(f) of the Framework Agreement with regard to the
establishment of the key performance indicators by the Target and/or other
Acquired Company in accordance with the Management Retention Agreements, as well
as any amendments or supplements to the Management Retention Agreements made
after the date of this Amendment; and

 

(b)                                 the Framework Agreement shall remain
unchanged and in full force and effect and is hereby ratified and confirmed in
all respects.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

PURCHASER:

 

 

 

UTV-MANAGEMENT LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SELLER:

 

 

 

CTC MEDIA, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------